Opinion issued August 31, 2018




                                          In The

                                  Court of Appeals
                                         For The

                             First District of Texas
                               ————————————
                                 NO. 01-18-00685-CR
                              ———————————
                       IN RE WESLEY W. WHITE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION
      Relator, Wesley W. White, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus seeking to compel the respondent district judge to

rule on his “Discovery Motion” seeking a copy of his trial records in the underlying

criminal proceeding to use for a future post-conviction habeas corpus application.1

1
      The underlying case is The State of Texas v. Wesley W. White, Cause No. 749118,
      the 337th District Court, Harris County, Texas, the Honorable Herb Ritchie
      presiding. In 2008, this Court dismissed for want of jurisdiction relator’s pro se
      appeal of the trial court’s denial of his motion seeking a free copy of the trial records
      under the same trial court cause number 749118. See Wesley Wellington White v.
      We deny the petition for writ of mandamus.2 See TEX. R. APP. P. 52.8(a), (d).

                                     PER CURIAM
Panel consists of Justices Keyes, Bland, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




      State, No. 01-08-00224-CR, 2008 WL 1747164, at *1 (Tex. App.—Houston [1st
      Dist.] Apr. 17, 2008, no pet.) (per curiam) (mem. op., not designated for
      publication).
2
      Relator may write to the Harris County District Clerk to request the cost information
      for a copy of his trial records. See In re Bonilla, 424 S.W.3d 528, 532, 534 (Tex.
      Crim. App. 2014) (dismissing mandamus petition as moot because, while indigent
      relator was not entitled to free trial records for use in future post-conviction habeas
      application, district clerk provided relator with cost information for his trial records
      while petition was abated).

                                             2